Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
                                                              Allowable Subject Matter
Claims 20-28 and 30-39 are allowed. 
    Reason for allowance
The following is an examiner’s statement of reasons for allowance: none of the cited prior art discloses or teaches a method of associating a wireless building controller with a user account of an external web service comprising a combination of: in response to receiving the one or more access parameters, transmitting the one or more access parameters from the device to the wireless building controller via the first wireless network, wherein the one or more access parameters include a passcode for the second wireless network, establishing a connection from the wireless building controller to the second wireless network using the one or more access parameters. The invention further discloses making the wireless building controller available on the second wireless network and a wide area network, wherein establishing the connection comprises establishing the connection from the wireless building controller to the second wireless network using the passcode, associating one or more registration parameters of the wireless building controller with the user account of the external web service, the one or more registration parameters identifying the wireless building controller and accessing the external web service by the wireless building controller via the second wireless network and the wide area network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458